IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAVID WAYNE                         NOT FINAL UNTIL TIME EXPIRES TO
MCCORMICK,                          FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-5348
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 18, 2016.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

David W. McCormick, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.